Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	Terminal Disclaimer filed on 01/25/2021 has been accepted by the office.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	FURUTOI TOMOSHIGE ( JP 2004-214864 A, 29-Jul-2004, H01Q 19/32) describes An antenna device that transmits and receives electromagnetic waves to and from a communication target device, An antenna having directivity changing means for changing the directivity or directivity of the radiation pattern,
Object detection means for detecting the position or orientation of an object around the antenna; Communication quality measuring means for measuring communication quality with the communication target device; Correlation data processing means for obtaining and storing correlation data indicating a correlation between the position or orientation of the object related to communication quality and the directivity. An antenna apparatus comprising: a directivity control unit that controls the directivity changing unit based on the correlation data so as to improve communication quality with respect to a position 

	Gluckstad et al. (US 20140346335) describes a system 100 for independently holding and manipulating one or more microscopic objects 158 and for targeting at least a part of the one or more microscopic objects within a trapping volume 102 with electromagnetic radiation 138. The system comprises trapping means for holding and manipulating the one or more microscopic objects and electromagnetic radiation targeting means (116). The light means comprising a light source and a spatial light modulator which serve to modify the light from the light source so as to enable specific illumination of at least a part of the one or more microscopic objects. The trapping means and the electromagnetic radiation targeting means (116) are enabled to function independently of each other, so that the trapped objects may be moved around without taking being dependent on which parts are being targeted and vice versa.



	HINDERLING et al. (US 20190063915) describes a distance meter for measuring a distance to a target object, the distance meter comprising: a transmitter, which is configured to generate an oriented emitted beam, which defines a target axis, for a single-point measurement to the target object; a receiver, which is configured to acquire at least a part of the emitted beam returning from the target object as a received beam; and a computer unit, which is configured to derive a distance to the target object based on the received beam, wherein: the receiver 

	Sims et al. (US 6042050) describes an automatic target recognition system for locating and tracking a target, said system being resident in a seeker object and utilizing synthetic discriminant function to combine passive and active target imageries to produce an accurate target location and enable precise tracking thereof, said system comprising: a tracker for tracking a detected target; a plurality of image data sensors, said sensors being capable of sensing and collecting passive infrared, active LADAR range and active LADAR intensity digitized image data of a potential target and surrounding scenery; a plurality of pre-processors, said pre-processors being coupled to said sensors on one-to-one correspondence, each pre-processor receiving from said corresponding sensor the digitized image data and performing convolution on the image data to produce an image filter of the target; a plurality of correlators, said correlators being coupled to said pre-processors on one-to-one correspondence; a plurality of classifiers for classifying any target detected in the scenery; a plurality of synthetic discriminant function (SDF) memory modules, said SDF memory modules being coupled between said correlators and said classifiers on one-to-

	KOCH (CN 101769879, 2010-07-07,H 04 N 5/225) describes the fields of imaging systems, security screenings, contraband object detection, microwave screening, millimetre wave screening and Terahertz screening. The present invention especially relates to a camera assisted sensor imaging system and a multi aspect imaging system. The camera assisted sensor imaging system according to the present invention comprises an optical and/or infrared camera unit for generating camera image information, a processing and control unit for detecting targets based on the generated camera image information, and a sensor unit adapted to successively scan portions of a detected target and to generate a plurality of corresponding image information parts, whereby the sensor unit is operable in the microwave, millimetre wave and/or Terahertz frequency range, and the processing and control unit is further adapted to construct an image of the target based on the image information parts and based on the generated camera image information. The multi aspect imaging system according to the present invention comprises one or more reflective elements and a sensor section operable in the microwave, millimetre wave and/or Terahertz frequency range. The sensor section is adapted to scan a first and a second aspect of a target, whereby the second aspect is scanned via a reflective element and the second aspect is scanned directly or via another reflective element.


	BRIDGES (CN 104040285, 2015-12-30, G 01 B 5/008) describes a portable joint arm coordinate measuring machine used for a measurement object on the coordinate in space. The AACMM comprises a base and a opposite the first end and the second end of arm part. The arm part comprises a connecting a multi-section arm, each arm section includes used for produce at least one position detector a position signal. the electronic circuit from at least one position detector for receiving the position signal and provide data corresponding to position of the .
	
	Allowable Subject Matter
3.	Claims 1-4, 6-8, and 10-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of  a method, comprising: replicating and mixing a first set of readings from the first plurality of receivers and a second set of readings from the second plurality of receivers to generate a spectro-spatial response across at least the first and second wavelengths of EM radiation and across the spatial pattern, wherein the replicating and mixing is repeated in a cascade where outputs of the replicating are provided as inputs to the mixing, and outputs of the mixing are provided as inputs to the replicating. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that 

Claims 2-4 and 6-8 are allowed due to their dependency on claim 1.

Regarding claim 10:
The primary reason for the allowance of claim 10 is the inclusion of  a system, comprising: wherein the replicating and mixing by the signal mixer is repeated in a cascade where outputs of the replicating are provided as inputs to the mixing, and outputs of the mixing are provided as inputs to the replicating. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 11-18 are allowed due to their dependency on claim 10.

Regarding claim 19:
The primary reason for the allowance of claim 19 is the inclusion of one or more non-transitory computer-readable media containing instructions which, when executed by one or more processors, cause a system to perform operations, the operations comprising: wherein the replicating and mixing is repeated in a cascade where outputs of the replicating are provided as inputs to the mixing, and outputs of the mixing are provided as inputs to the replicating. It is these features found in the claim, as they are claimed in the combination and claimed 

Claim 20 is allowed due to their dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
February 15, 2021